 



Exhibit 10.2
July 23, 2007
John A. Bryant
Kellogg Company
One Kellogg Square
Battle Creek, MI 49016
Dear John:
     We are excited about you assuming the role of President, Kellogg North
America and Chief Financial Officer for the Company. The purpose of this letter
is to set forth terms of retention benefits that reflect your valuable
contributions to the business and our desire that you remain with Kellogg
Company (“Kellogg,” and together with its affiliates and subsidiaries, the
“Company”) for the long term. The letter also includes non-compete and other
commitments from you to the Company.

  1.   Retention.

  a.   In the event you are either terminated by the Company without “Cause” (as
herein defined) or you terminate your employment with the Company for “Good
Reason” (as herein defined) prior to November 6, 2020 (the “Retirement Date”),
the date you are first able to retire from the Company under the terms of the
Kellogg Company Pension Plan and Kellogg Company Executive Excess Plan (the
“Pension Plans”), you will be eligible to receive the pension benefit you would
have received under the current Pension Plans had you remained with the Company
through the Retirement Date. This Pension benefit shall be payable from the
Kellogg Company Executive Excess Plan.     b.   For purposes of this letter
agreement, termination for “Cause” means termination by the Company because of
(i) your willful engaging in illegal conduct or gross misconduct pursuant to
which the Company has suffered a loss, or (ii) your willful and continued
refusal to perform substantially your duties hereunder in any material respect;
provided, however, that in the case of clause (ii), the Company must provide
written notice of such breach or refusal within thirty (30) days of its
discovery thereof, and you shall have thirty (30) days from such written notice
to cure such breach or refusal.     c.   For purposes of this letter agreement,
termination for “Good Reason” means termination by you because of (i) a
reduction in your base salary, as in effect from time to time, except in
connection with salary reductions which are generally implemented with respect
to the Company’s senior executives, (ii)

 



--------------------------------------------------------------------------------



 



      the Company’s failure to provide any fringe benefit plan or substantially
similar benefit or compensation plan which is been made generally available to
other management employees of the Company; provided, however, that nothing in
this clause shall be construed to constrain the Company from amending or
eliminating any benefit or compensation plan; (iii) a breach by the Company of
its obligations to you under this letter agreement in any material respect, or
(iv) a material reduction in your responsibilities or duties as in effect
immediately prior to such change, provided however, that in the case of each of
clauses (i) through (iv) hereof, you shall provide written notice of any such
alleged action of the Company within thirty (30) days of the date you knew of
such action and the Company shall have thirty (30) days from such written notice
to cure such action.     d.   Notwithstanding any other provision in this letter
agreement, if (i) your employment is terminated prior to the Retirement Date and
(ii) at the time of such termination, you qualify for benefits under the
Company’s Change of Control Policy, then you shall be eligible for the benefits
described in Paragraph 1 (a). In addition, if your employment is terminated by
reason of your death or disability, you or your estate, as the case may be,
shall be entitled to receive the benefits described in Paragraph 1 (a).     e.  
You shall be deemed a “Grandfathered Participant” under the Company’s qualified
and non-qualified defined benefit pension plans (and any benefits payable under
Paragraph 1 (a) will be calculated accordingly). This pension benefit shall be
payable from the Kellogg Company Executive Excess Plan.     f.   Notwithstanding
any other provisions in this letter agreement, if you violate any of your
obligations under this letter agreement, you shall not be entitled to any of the
benefits described in this Paragraph 1.

  2.   Non-Compete. In further consideration of the foregoing, you agree that
for a period of three years beginning with the last of the day of your active
employment with the Company (the “Restricted Period”), you shall not, without
the prior written consent from the Chief Executive Officer of Kellogg:

  a.   directly or indirectly, accept any employment, consult for or with, or
otherwise provide or perform any services of any nature to, for or on behalf of
any person, firm, partnership, corporation or other business or entity that
manufactures, produces, distributes or markets any of the Products (as herein
defined) in the Geographic Area (as herein defined).     b.   directly or
indirectly, permit any business, entity or organization which you, individually
or jointly with others, owns, manages, operates, or controls, to engage in the
manufacture, production, distribution, sale or marketing of any of the Products
in the Geographic Area.



2



--------------------------------------------------------------------------------



 



      For purposes of this Paragraph, the term “Products” shall mean
(i) ready-to-eat cereal products, toaster pastries, cereal bars, granola bars,
crispy marshmallow squares, frozen waffles, frozen pancakes, fruit snacks,
cookies, crackers, ice cream cones and meat substitutes; (ii) any other
grain-based convenience food; or (iii) any other product which the Company
manufactures, distributes, sells or markets at the time your employment ends
with the Company. With respect to (iii) above, such products shall not include
any product which the Company reasonably determines is insignificant to the
Company. The term “Geographic Area” shall mean any territory, region or country
where the Company sells any Products at any time during the applicable
Restricted Period.     3   Non-solicitation. You agree that during your active
employment and thereafter for a period of three years, you shall not, without
the prior written consent of the Chief Executive Officer of Kellogg, directly or
indirectly employ, or solicit the employment of (whether as an employee,
officer, director, agent, consultant or independent contractor) any person who
is or was an officer, director, representative, agent or employee of the Company
at any time during the two year period prior to your last day of employment.    
4   Non-Disparagement of the Company. You agree, during the term of your
employment and thereafter, not to engage in any form of conduct or make any
statements or representations that disparage, portray in a negative light, or
otherwise impair the reputation, goodwill or commercial interests of the
Company, or its past, present and future subsidiaries, divisions, affiliates,
successors, officers, directors, attorneys, agents and employees.     5.  
Preservation of Company Confidential Information. You acknowledge that you will
not (without first obtaining the prior written consent in each instance from the
Company) during the term of your employment and thereafter, disclose, make
commercial or other use of, give or sell to any person, firm or corporation, any
information received directly or indirectly from the Company or acquired or
developed in the course of your employment, including, by way of example only,
trade secrets (including organizational charts, employee information such as
credentials, skill sets and background information), ideas, inventions, methods,
designs, formulas, systems, improvements, prices, discounts, business affairs,
products, product specifications, manufacturing processes, data and know-how and
technical information of any kind whatsoever unless such information has been
publicly disclosed by authorized officials of the Company.     6.   Release. In
consideration of the compensation and benefits provided pursuant to this letter
agreement, the sufficiency of which is hereby acknowledged, you, for yourself
and for any person who may claim by or through you, irrevocably and
unconditionally releases, waives and forever discharges the Company and its
respective officers, directors, attorneys, agents and employees, from any and
all claims or causes of action that you had, have or may have, known or unknown,
relating to your employment with the Company up until the date of this letter
agreement, including but not limited to, any claims arising under Title VII of
the

3



--------------------------------------------------------------------------------



 



      Civil Rights Act of 1964, as amended, Section 1981 of the Civil Rights Act
of 1866, as amended, the Civil Rights Act of 1991, as amended, the Family and
Medical Leave Act, the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act of 1990, the Americans with Disabilities
Act, the Employee Retirement Income Security Act; claims under any other
federal, state or local statute, regulation or ordinance; claims for
discrimination or harassment of any kind, breach of contract or public policy,
wrongful or retaliatory discharge, defamation or other personal or business
injury of any kind; and any and all other claims to any form of legal or
equitable relief, damages, compensation or benefits (except rights you may have
under the Employee Retirement Income Security Act of 1974 to recover any vested
benefits), or for attorneys fees or costs. You additionally waive and release
any right you may have to recover in any lawsuit or proceeding against the
Company brought by you, an administrative agency, or any other person on your
behalf or which includes you in any class.     7.   Miscellaneous.

  a.   Severability. You also agree that if any provision of this letter
agreement is invalid or unenforceable by a court of law, (i) such provision
shall be deemed to be amended so that the intent of the parties is fulfilled to
the greatest extent possible; and (ii) it would not affect the validity or
enforceability of any other provision of this letter agreement, which shall
remain in full force and effect.     b.   Controlling Law and Venue. You agree
that the construction, interpretation, and performance of this letter agreement
shall be governed by the laws of Michigan, including conflict of laws. It is
agreed that any controversy, claim or dispute between the parties, directly or
indirectly, concerning this letter agreement or the breach thereof shall only be
resolved in the Circuit Court of Calhoun County, or the United States District
Court for the Western District of Michigan, whichever court has jurisdiction
over the subject matter thereof, and the parties hereby submit to the
jurisdiction of said courts.     c.   Entire Agreement; Amendment. You agree
that this letter agreement constitutes the entire agreement between you and the
Company with respect to the matters described herein, and that this letter
agreement supersedes any and all prior and/or contemporaneous written and/or
oral agreements relating to such matters. You acknowledge that this letter
agreement may not be modified except by written document, signed by you and the
General Counsel of Kellogg.     d.   Employment Relationship. You acknowledge
and agree that your employment with the Company described in this letter
agreement is an at-will employment relationship, and that only the General
Counsel of Kellogg may modify this provision, and any modification must be in
writing signed by both parties.

4



--------------------------------------------------------------------------------



 



  e.   Counterparts. This letter agreement may be executed simultaneously in one
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same letter agreement.

     John, enclosed are two copies of this letter. If the letter is acceptable
to you please sign both copies and return one to me for our files.
Sincerely,
/s/ David Mackay
David Mackay
President
Chief Executive Officer
I accept the terms of the agreement as presented in this letter this 23rd day of
July, 2007.
     /s/ John A. Bryant     
John A. Bryant

5